         Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :

                v.                           :       CRIMINAL NO. 20-48

PHILIP ELVIN RIEHL                           :


                     GOVERNMENT’S SENTENCING MEMORANDUM

I.     INTRODUCTION

               On February 27, 2020, the defendant, Philip Elvin Riehl, pled guilty to all three

counts of the Information, charging him with conspiracy to commit securities fraud and wire

fraud, in violation of 18 U.S.C. § 371 (Count One); securities fraud, in violation of 15 U.S.C.

§§ 78j(b) and 78ff and 17 C.F.R. § 240.10b–5 and 18 U.S.C. § 2 (Count Two); and wire fraud, in

violation of 18 U.S.C. § 1343 (Count Three).

               During his plea colloquy, the defendant, a Berks County accountant, admitted to

perpetrating a multiyear securities fraud, with hundreds of victims and nearly $60 million in

investor losses. Among his investors were members of the Mennonite and Amish religious

communities in eastern and central Pennsylvania, including individuals who were clients of his

accounting practice. These individuals desired a safe and secure investment, operated in a

manner consistent with their religious principles and by a trusted community figure, their local

accountant.

               What the investors got was anything but safe and secure. Defendant Riehl made

false and fraudulent claims about the safety and profitability of the investment and about the use

of investor proceeds. He diverted investor funds to Trickling Springs Creamery, a failing (and

now bankrupt) business of which he was the majority owner. He also used investor funds to pay
         Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 2 of 16




himself and to make a largely uncollectable $6 million loan to a co-conspirator’s business. His

investors, by contrast, have lost almost everything.

               These investors deserved better than this. They trusted him with their life savings

and the fruits of their labor, and he betrayed their trust. Defendant Riehl had many opportunities

to own up to the fact that his investment program and the Trickling Springs Creamery were

insolvent and failing. Instead, he continued his fraudulent scheme and his lies, taking in more

investor funds and causing even greater losses.

               The government respectfully suggests that a sentence within the advisory

Guidelines range of 151 to 188 months’ is appropriate. A sentencing hearing is set for July 20,

2020.

II.     HISTORY OF THE CASE

        A.     The Riehl Investment Program

               Defendant Philip Elvin Riehl (“Riehl”) was an accountant operating as “Riehl

Accounting,” with offices in Bethel Township, Berks County, Pennsylvania. As part of his

accounting practice, defendant Riehl provided accounting and tax preparation services, catering

primarily to his co-religionists in the Mennonite religious community.

               Since approximately the late 1990s, defendant Riehl operated an investment

program (the “Riehl Investment Program”), whereby investors would send funds to defendant

Riehl in exchange for a promised return of interest. Investments in the Riehl Investment Program

took the form of promissory notes. Interest rates would be fixed or floating and could vary based

on the size of the investment, the date of maturity, and the prime rate. Generally, investors were

promised rates of return of about 4½% or 5%. Defendant Riehl and the Riehl Investment


                                                  2
           Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 3 of 16




Program would use invested funds to make loans to borrowers. Interest on the loans to borrowers

would then purportedly be used to provide the rate of return to investors.

                  Investors in the Riehl Investment Program were generally members of the

Mennonite or Amish religious communities who desired a safe and secure investment for their

moneys, operated within their community and in a manner consistent with their religious

principles. By late 2018, there were hundreds of investors in the Riehl Investment Program,

located in Pennsylvania, in other states, and outside the United States.

         B.       Trickling Springs Creamery

                  Trickling Springs Creamery, LLC (“Trickling Springs Creamery”) was a

Pennsylvania limited liability company with its principal place of business in Guilford

Township, Franklin County, Pennsylvania. Trickling Springs Creamery was in the business of

manufacturing dairy products, including organic and non-GMO milk, which was then sold from

its retail locations in Pennsylvania and the District of Columbia. By at least 2017, defendant

Riehl was the majority member of Trickling Springs Creamery, with a 64½% ownership stake.

The rest of the company was owned by three individuals, who owned 2½%, 15%, and 18%,

respectively. 1

                  Beginning around 2010—when defendant Riehl increased his involvement in

Trickling Springs Creamery—the creamery was the beneficiary of a growing level of “loans”

from the Riehl Investment Program. As of June 2018, Trickling Springs Creamery owed the

Riehl Investment Program about $22 million. These funds essentially propped up a business that

was, at best, only marginally profitable and unable to meet all of its working capital needs


1
    The 2½% owner is identified in the Information as “Person #1” and Riehl’s co-conspirator.

                                                 3
         Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 4 of 16




through conventional bank loans. In addition, defendant Riehl and his co-conspirators solicited

direct investments in the creamery. By June 2018, about $12 million in principal and accrued

interest was owed to these direct investors.

               In September 2019, Trickling Springs Creamery announced that it was closing its

operations, and, in December 2019, it filed a voluntary bankruptcy petition. 2

       C.      Defendant Riehl’s Misrepresentations to Investors

               Defendant Riehl pitched the Riehl Investment Program as a safe and secure

investment. Among other things, he told investors and prospective investors that the Riehl

Investment Program’s portfolio of loans was diversified, such that loans were not concentrated in

any one industry. He also told investors that he required two co-signers for each loan, thereby

reducing the risk of investing. And he told them that the Riehl Investment Program was

profitable. Indeed, defendant Riehl issued periodic “Investment Account Statements” to

investors that purported to show interest earned and steadily increasing account values.

               In reality, the Riehl Investment Program was a house of cards, and Riehl’s pitch a

set of well-crafted lies. Thus, for instance, the program wasn’t diversified at all—up to

approximately 40% of the outstanding loans were to a single business, the Riehl-owned Trickling

Springs Creamery. Nor was it the case that all of the loans were secured by two co-signers.

Most notably, the sizable loans to the creamery were not so secured. Nor was the Riehl

Investment Program profitable in any sense of the word; rather, it was plagued by defaults and

uncollectible debts.



2
 In re Trickling Springs Creamery LLC, No. 1:19-bk-05202 (Bankr. M.D. Pa. Voluntary
Chapter 7 Petition filed 12/6/2019).

                                                 4
         Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 5 of 16




               Thus, the “Investment Account Statements” were pie in the sky. Despite what

defendant Riehl told his investors in those statements, he knew he couldn’t repay them close to

what he had led them to believe they had in their investment acounts—at least not without taking

in new investor money. The statements and the other misrepresentations played a crucial role in

the scheme—defendant Riehl was able to convince his investors that they were investing in a

simple community-based loan program, whereby defendant Riehl played middleman between

willing lenders and borrowers in need of funds. In reality, defendant Riehl was operating a

massive, undisclosed venture capital fund in support of a single, failing business of which he was

the majority owner.

               In January 2019—as the scheme was collapsing—defendant Riehl sent a letter to

his investors admitting to this fraud:

               Dear Friends,

               I share the following with a deep burden to be transparent before
               you and as clear before God as I know how.

               I am deeply sorry for all of the trauma I have caused you as a
               group of investors. I feel the need to acknowledge the following
               things to you:

               1. I should have gotten more advice from brethren. I was
               presumptuous in thinking I could manage such a lending business
               alone.

               2. I am sorry for any form of dishonesty I am guilty of, and for
               my part in any false impressions.

               This includes stating repeatedly that I require two signatures for
               each loan. This gave a false sense of security, in that such a
               considerable percentage of funds were channeled into my personal
               projects.

               Furthermore, as the situation became more desperate, I should

                                                5
         Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 6 of 16




               have known that my commitment in returning short term loans was
               too optimistic. I should have been transparent with how the
               situation really was.

               3. Some of you may recall statements that claimed I was under
               others’ observation or direction. I acknowledge the information
               given to those who were observing was not adequate for their
               advice to mean much.

               My commitment to you is full transparency. Also, all of my
               resources are available to help meet my obligations.

               I want, beyond all, to be ready to meet my Lord and Savior.

               Pray for me in this agonizing situation.

               Your Unworthy brother,

               [Signed] Philip E. Riehl

       D.      The Trickling Springs Creamery Fraudulent Securities Offering

               In addition to his investment fraud related to the Riehl Investment Program,

defendant Riehl also defrauded investors through direct investments in Trickling Springs

Creamery. Beginning around 2015, defendant Riehl and Person #1 solicited investments in

Trickling Springs Creamery, which took the form of promissory notes, with the creamery

promising rates of return of about 4½% or 5%. Defendant Riehl and Person #1 prepared and

furnished to investors offering materials for investments in the creamery, which contained

materially false or misleading statements about the creamery, including about large contractual

arrangements it purportedly had, which it either did not have or which were exaggerated or

misleading. Further, defendant Riehl portrayed Trickling Springs Creamery as a successful

business worth about $20 million to $40 million, when, in reality, it was losing money and was

being propped up by investor funds and transfers of moneys from the Riehl Investment Program.


                                                6
         Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 7 of 16




Defendant Riehl and his co-conspirators failed to fully disclose to investors the creamery’s dire

financial condition.

       E.      Prior Civil Investigations of Riehl

               Without doubt, defendant Riehl, in this criminal case, has accepted responsibility

for his wrongdoing, and the government has stipulated, as part of his guilty plea agreement, that

he is entitled to a three-level reduction of his offense level in light of that acceptance. The

government can also attest that defendant Riehl has provided assistance in the identification of

assets, which has helped the government marshal those assets for the ultimate benefit of the

victims of the scheme. 3

               But it is important to note that there were two prior civil investigations of

defendant Riehl in which he did not exhibit that kind of acceptance, and, at times, resorted to lies

to keep regulators from learning the full scope of his fraud.

               1.      The SEC Investigation of Riehl and His Accounting Firm

               On September 22, 2016, defendant Riehl testified, under penalties of perjury and

pursuant to an investigatory subpoena, before officers of the U.S. Securities and Exchange

Commission (the “SEC”) in Philadelphia, Pennsylvania (the “SEC Testimony”). During his SEC

Testimony, he testified that the Riehl Investment Program lacked sufficient funds to pay

investors and that he was having difficulties collecting on debts owed by borrowers. He also

testified that his valuation of Trickling Springs Creamery of $20 million to $40 million was pure


3
 Unfortunately, much of the money is gone. The government has been able to collect about $1
million in cash and personal property and has identified real property (albeit largely mortgaged).
The government expects to attempt to collect on the Riehl Investment Program’s loans, though
with the largest borrower in bankruptcy (and those loans being unsecured), the victims cannot
expect to receive in actual restitution anywhere close to what they lost.

                                                  7
         Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 8 of 16




speculation and that Trickling Springs Creamery had only been marginally profitable and had

been unable to obtain conventional financing from a bank to meet its working capital needs.

               During his SEC Testimony, defendant Riehl also testified that he always required

two co-signers for loans made from the Riehl Investment Program, when that was not, in fact,

true. And he testified that he was not taking new investments and was in the process of winding

down the Riehl Investment Program. The SEC staff subsequently concluded its investigation

without any enforcement action being taken.

               Despite his assurances to the SEC, defendant Riehl continued to raise investor

funds even after his SEC Testimony. Based on records obtained during this criminal

investigation, Riehl raised approximately $6.7 million between October 2016 and June 2018. 4

Putting aside that defendant Riehl was doing precisely what he told the SEC he wasn’t—i.e.,

raising more money—he was doing this after he had admitted to the SEC that the Riehl

Investment Program was out of money and collapsing.

               Further, during the post–SEC Testimony time period, defendant Riehl “reloaded”

on prior investors, soliciting them for purported “short term loans,” apparently as part of a last-

ditch effort to keep the scheme going. For instance, in April 2017, defendant Riehl took a short

term loan of $100,000 from victim and prior investor G.W., who is still owed over $600,000.



4
  This figure is based on documentation provided by defendant Riehl (and does not include
additional amounts directly invested in Trickling Springs Creamery). Because the records
necessary to calculate post–September 2016 investments only went through June 2018, it is
possible that this figure understates the Riehl Investment Program’s money raising activity after
defendant Riehl’s SEC Testimony. The crucial point, however, is that defendant Riehl was
continuing to raise substantial sums, not only contrary to his representation to the SEC, but even
after it must have been clear to him—based on his own SEC Testimony—that the scheme was
collapsing and that new investor money was the only way prior investors could be repaid.

                                                  8
         Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 9 of 16




And, in August 2017, defendant Riehl solicited a short term loan of $184,000 from victim and

prior investor M.G., who is still owed over $300,000. 5

               2.      State Administrative Proceeding

               The SEC investigation was not the only civil investigation of defendant Riehl. In

2018, the Pennsylvania Department of Banking and Securities brought charges against defendant

Riehl, Trickling Springs Creamery, and defendant Riehl’s creamery co-owners, alleging fraud in

violation of the Pennsylvania Securities Act of 1972. Instead of entering into a consent order and

agreeing to cease the conduct, defendant Riehl and the other respondents contested the charges,

resulting in a trial before a hearing officer, who found for the state agency and against the

respondents and ordered them to pay $4.35 million in civil penalties and barred them from

selling securities. The hearing officer’s findings were subsequently confirmed by the

Pennsylvania Department of Banking and Securities. 6

               The point is not that a person must immediately roll over for his regulator or that

he is not entitled to mount good faith defenses (though, to be sure, defendant Riehl was not



5
  The parties stipulated to a two-level vulnerable victim enhancement under USSG § 3A1.1.
Going back to prior investors to take in additional funds is classic Ponzi scheme conduct, and
when it is perpetrated against those who previously fell for the scam, it supports such an
enhancement. See United States v. Hoffecker, 530 F.3d 137, 201 (3d Cir. 2008) (“Though we
see no reason why the term could not be used to describe repeated legitimate solicitations, we are
dealing here with a fraud case where ‘the repeated targeting of [the] victim, a practice called
“reloading,” constitutes evidence that the defendant knew the victim was particularly vulnerable
to the fraud scheme.’” (quoting United States v. Day, 405 F.3d 1293, 1296 (11th Cir. 2005))).
6
  See generally Commonwealth of Pennsylvania Dep’t of Banking & Sec., Bureau of Sec.
Compliance & Examinations v. Trickling Springs Creamery, LLC, No. 180099 (SEC-OSC), slip
op. (Pa. Dep’t of Banking & Sec. Jan. 30, 2020) (assessing $4.35 million in civil penalties and
ordering the respondents barred from securities activities) [hereinafter, “State Administrative
Proceeding”]. This order is on appeal to the Pennsylvania Commonwealth Court by certain of
the respondents, but not defendant Riehl.

                                                 9
        Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 10 of 16




entitled to lie to the SEC). Rather, the point is that defendant Riehl—over several years—

thwarted one regulator and forced another to engage in a protracted administrative proceeding.

Thus, although defendant Riehl accepted responsibility in this criminal proceeding, his

acceptance of his wrongdoing in a broader sense was a long time in coming, during which he

continued to defraud his victims and forestalled the detection of the scheme.

       F.      Investor Losses

               As of December 2019, there was a total of about $59,688,297.97 that was

invested by investors in the Riehl Investment Program and Trickling Springs Creamery that had

not been repaid to those investors (which amount does not include accrued interest). 7 There are

approximately 460 victims of the scheme. As discussed in the victim impact letters, the invested

funds represented victims’ life savings, retirement funds, and moneys needed for future medical

and long-term care. The problem here is even more acute because members of these religious

communities generally do not pay into the Social Security system (and, thus, do not draw

benefits), nor do they have pensions or insurance in the traditional sense.




7
  This calculation of loss amount was based on records provided by defendant Riehl during this
criminal investigation and has been stipulated to by the parties. As noted, it excludes accrued
interest, but it may include interest already credited to an investor’s account (essentially,
reinvested investment “gains”). Although bank records generally corroborate these figures, there
is some inherent imprecision in the analysis, which is why the application note to USSG § 2B1.1
states that “[t]he court need only make a reasonable estimate of the loss.” USSG § 2B1.1,
comment. (n.3(C)). For instance, in the State Administrative Proceeding, the hearing officer
found, and the Banking and Securities Commission affirmed, that “[a]t its peak, Respondent
Riehl had borrowed approximately $79,000,000 from the Riehl Investors through the Riehl Loan
Program,” and this amount does not include direct investments in Trickling Springs Creamery,
which amounted to millions more. See State Administrative Proceeding (hearing officer’s
finding of fact no. 14). The government’s position is that the stipulated figure is a “reasonable
estimate of the loss.”

                                                10
        Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 11 of 16




III.   SENTENCING CALCULATION

       A.      Statutory Maximum Sentences

               The statutory maximum sentences are as follows: for Count One (conspiracy)—5

years’ imprisonment, a 3-year period of supervised release, a $250,000 fine, and a $100 special

assessment; for Count Two (securities fraud)—20 years’ imprisonment, a 3-year period of

supervised release, a $5,000,000 fine, and a $100 special assessment; for Count Three (wire

fraud)—20 years’ imprisonment, a 3-year period of supervised release, a $250,000 fine, and a

$100 special assessment.

               Thus, the total maximum sentence is 45 years’ imprisonment, a 3-year period of

supervised release, a $5,500,000 fine, and a $300 special assessment. Full restitution shall be

ordered. Forfeiture of $59,688,297.97 also may be ordered.

       B.      Sentencing Guidelines Calculation

               The government agrees with Probation that the following Sentencing Guidelines

calculation applies to defendant Riehl:

               Group 1 (conspiracy to commit securities fraud and wire fraud)

               Base offense level                            § 2B1.1(a)(1)          7

               Loss amount greater than $25,000,000          § 2B1.1(b)(1)(L)     +22

               Ten or more victims                           § 2B1.1(b)(2)(A)(i) +2

               Sophisticated means                           § 2B1.1(b)(10)         +2

               Vulnerable victim                             § 3A1.1(b)(1)          +2

               Abuse of trust                                § 3B1.3                +2

               Adjusted offense level                                               37


                                                11
        Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 12 of 16




               Acceptance of responsibility                  § 3E1.1                 –3

               TOTAL OFFENSE LEVEL                                                   34

               Counts One, Two, and Three group. With an offense level of 34, and a Criminal

History Category of I, defendant Riehl faces an advisory sentencing range of 151 to 188 months’

of imprisonment.

IV.    ANALYSIS

       A.      Legal Standard

               After the Supreme Court’s decision in United States v. Booker, 543 U.S. 220

(2005), the Sentencing Guidelines have only advisory force, and the Court of Appeals for the

Third Circuit has thus interpreted Booker to require the following three steps:

               (1) Courts must continue to calculate a defendant’s Guidelines
               sentence precisely as they would have before Booker.

               (2) In doing so, they must formally rule on the motions of both
               parties and state on the record whether they are granting a departure
               and how that departure affects the Guidelines calculation, and take
               into account our Circuit’s pre-Booker case law, which continues to
               have advisory force.

               (3) Finally, they are required to exercise their discretion by
               considering the relevant § 3553(a) factors in setting the sentence
               they impose regardless whether it varies from the sentence
               calculated under the Guidelines.

United States v. Charles, 467 F.3d 828, 830–31 (3d Cir. 2006) (citations omitted).

       B.      A Sentence Within the Advisory Guidelines Range Is Warranted

               The Supreme Court has declared: “As a matter of administration and to secure

nationwide consistency, the Guidelines should be the starting point and the initial benchmark.”

Gall v. United States, 552 U.S. 38, 49 (2007). Here, as noted above, the Guidelines yield an


                                                12
        Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 13 of 16




advisory range of 151 to 188 months’ incarceration. For the reasons set forth below, and after

consideration of the Section 3553(a) factors, it is the government’s position that a sentence

within that range is appropriate.

               The Section 3553(a) factors include: (i) the nature and circumstances of the

offense and the history and characteristics of the defendant; (ii) the need for the sentence

imposed to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense; (iii) the need to afford adequate deterrence to criminal conduct,

and to protect the public from further crimes of the defendant; (iv) the need to provide the

defendant with educational or vocational training, medical care, or other correctional treatment in

the most effective manner; (v) the guidelines and policy statements issued by the Sentencing

Commission; (vi) the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct; and (vii) the need to provide

restitution to any victims of the offense. See 18 U.S.C. § 3553(a).

               1.      Nature of the Offense and Characteristics of the Defendant

               Defendant Riehl’s investors trusted him. He touted his ties to the community and,

as an accountant, held a position of trust. As the accountant and tax preparer for the community,

he knew who had money to invest. He convinced them that he offered a simple and safe

alternative to the big banks, whereby funds would be loaned to other community members, and

all loans would be co-signed by two others.

               In reality, he was operating a sophisticated scheme in which funds were taken

from the Riehl Investment Program and sent to a separate entity, Trickling Springs Creamery.

The evidence also shows that defendant Riehl’s majority stake in the creamery was largely (if


                                                 13
        Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 14 of 16




not entirely) purchased using funds from the Riehl Investment Program. In other words, he used

other people’s money to finance his ownership of the creamery.

               His diverting of others’ funds into such “personal projects” (in the words of his

January 2019 letter to investors) had dire results. The creamery was failing and not worth nearly

as much as touted. It also—tragically—accounted for a significant percentage of the Riehl

Investment Program’s outstanding loans. Worse, the creamery wasn’t the only bad debt on the

Riehl Investment Program’s books. And, as is made clear in Riehl’s own 2016 SEC Testimony,

he was aware of all of this, while continuing to take money from investors.

               Thus, this was not a momentary lapse. There were many opportunities for

defendant Riehl to be honest with investors. Instead, he pressed on, and even solicited additional

purported “short term” investments, long after it was clear that there was no way to make good to

the existing investors.

               2.         The Need to Reflect the Seriousness of the Crime, to Promote Respect
                          for the Law, and to Provide Just Punishment

               Hundreds of investors lost almost $60 million in this securities fraud. This is a

serious crime that robbed them of their hard-earned savings, their retirement funds, and moneys

needed for future medical and long-term care. Further, the investors’ trust was violated.

               Securities fraud is serious, not only because of the impact on investors, but also

for its effect on our financial system. Investors and prospective investors should be able to trust

the representations made to them. Public trust facilitates capital formation. But, when that trust is

called into doubt, our system becomes less efficient, to the detriment of both prospective

investors and those in need of financing.



                                                 14
        Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 15 of 16




               3.      The Need to Provide General and Specific Deterrence

               Unfortunately, these kinds of financial frauds occur all too frequently. A strong

message should be sent to those involved in or contemplating such a large-scale fraud that they

will be dealt with appropriately. As for defendant Riehl, even an SEC investigation did not cause

him to cease his conduct, suggesting that a sentence within the advisory Guidelines range is

warranted.

               4.      The Need to Provide the Defendant with Training, Medical Care, or
                       Other Correctional Treatment

               According to the Presentence Investigation Report, “the defendant described his

physical health as ‘decent.’” (PSR ¶ 89.) Defendant Riehl only completed a portion of the tenth

grade. (PSR ¶ 94.) He also received annual training during the time he was operating Riehl

Accounting. (PSR ¶ 95.)

               5.      The Sentencing Commission’s Guidelines and Policy Statements

               Here, the advisory Guidelines range appropriately reflects the seriousness of

defendant Riehl’s offenses. A key driver of that range is the 22-level enhancement for a loss

amount of more than $25 million. USSG § 2B1.1(b)(1)(L). As discussed herein, the loss amount

was well in excess of $25 million. The structure of the Guidelines supports the common sense

conclusion that larger, more widespread frauds warrant more significant punishments. Other

aspects of defendant Riehl’s offenses support the conclusion that a sentence within the advisory

Guidelines range is appropriate, including the fact that he abused his position as an accountant.

See USSG § 3B1.3, comment. (n.1) (“Persons holding such positions ordinarily are subject to

significantly less supervision than employees whose responsibilities are primarily non-

discretionary in nature.”).

                                                15
         Case 5:20-cr-00048-EGS Document 19 Filed 07/13/20 Page 16 of 16




                  6.     The Need to Avoid Unwarranted Sentencing Disparities

                  The need to avoid unwarranted sentencing disparities may be achieved through

the careful calculation and review of the Guidelines range. See, e.g., Gall, 552 U.S. at 54 (“Since

the District Judge correctly calculated and carefully reviewed the Guidelines range, he

necessarily gave significant weight and consideration to the need to avoid unwarranted

disparities.”).

                  7.     The Need to Provide Restitution

                  The government intends to submit a proposed restitution order. The amount of

investor losses is $59,688,297.97.

V.      CONCLUSION

                  For all of the foregoing reasons, the government respectfully submits that the

defendant should be sentenced to a term of imprisonment within the advisory Guidelines range

of 151 to 188 months’ imprisonment, to 3 years of supervised release, and to pay a special

assessment of $300, forfeiture of $59,688,297.97, and restitution of $59,688,297.97.

                                                Respectfully submitted,

                                                WILLIAM M. McSWAIN
                                                United States Attorney



Dated: July 13, 2020.                           s/ Michael J. Rinaldi
                                                MICHAEL J. RINALDI
                                                Deputy Chief, Economic Crimes
                                                Assistant United States Attorney




                                                  16
